DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a direct current power.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 10-12, 14-16, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinev (US 20160072991) in view of Ihlenburg et al (US 20140218535) further in view of RAJ et al (US 20130043803).

As to claim 1, Dinev discloses an apparatus (FIGS. 2 and 5) comprising: 
a camera configured to communicate with an electronic control unit (ECU) (FIG. 5, camera apparatus 512 and system controller 500; see [0034] and FIG. 2), the camera comprising: 
an imager integrated circuit configured to capture images from an inside or outside environment (FIG. 5, camera apparatus 512; see [0034] and FIG. 2); 
an illumination unit comprising at least one light source component, the illumination unit being configured to illuminate the inside/outside inside or outside environment (FIG. 5, illumination module; see [0034]; FIG. 2, LED Light illumination module 105); 
a first mixer/splitter interface unit in electrical communication with the imager integrated circuit and the illumination unit (FIG. 2, CXP (CoaXPress) extractor module 203; see [0034]; FIG. 5, power extraction module); and
a camera bidirectional signal port in electrical communication with the first mixer/splitter interface unit (FIG. 2, connectors 201; FIG. 5, first connector 550), said camera bidirectional signal port being configured to provide a direct current power and a data control signal via a single coaxial cable (FIG. 2 and [0033]-[0034], data and power from computer; see [0045]),
said first mixer/splitter interface unit being configured to split the data control signal and the direct current power to provide the data control signal to the imager integrated circuit and the direct current power to the imager integrated circuit and the illumination unit (FIG. 2 and [0033], CXP extractor module 203 split the data and power from computer into LED light power module 204, camera power module 107 and connection 211 to output connector 209 providing data to camera),
said first mixer/splitter interface unit being further configured to provide images data from the imager integrated circuit mixed with the direct current power to the camera bidirectional signal port (see FIG. 2 and [0033]; see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500; and [0045], A second connector 554 communicates the data stream component with the external camera apparatus 512 for modulating the data stream component with a digital representation of a received image upon receiving operating power from a second power component; FIG. 5), and
said first mixer/splitter interface unit comprising:
a first voltage regulator element to produce, from the direct current power, a first input voltage for the imager integrated circuit (FIG. 2, power to camera from camera power module 107 via camera power out 108, and data to camera from BNC OUT 209; FIG. 5, camera power module 558; see [0034], [0046]); and
a second voltage regulator element to produce, from the direct current power, a second input voltage for the illumination unit (FIG. 2, LED light power module 104; see [0033]-[0034]; FIG. 5, illumination power module 560; see [0029], [0046]), the second voltage regulator comprising a constant current source that enables the second input voltage to be produced for the illumination unit (see [0033]).
Dinev fails to explicitly disclose that the camera is used in a motor vehicle; and that the second voltage regulator comprising an energy storage component, configured to be fed by the constant current source.
However, it is well-known in the art to have a vehicle camera using Power-Over-Coax as evidenced by Ihlenburg (see [0012] and [0041]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Dinev using Ihlenburg’s teachings to provide a camera configured to communicate with an electronic control unit (ECU) of a motor vehicle in order to provide a vision system or imaging system for a vehicle that utilizes one or more cameras to capture images exterior of the vehicle to detect an object at or near the vehicle and in the path of travel of the vehicle, such as when the vehicle is backing up, and provides the communication/data signals, including camera data or image data (main channel), communication data (back channel) and the power supply, over a single or common coaxial cable, to provide enhanced signals over the single or common coaxial cable, may be implemented between the camera and control or ECU or the like using a system that modulates the signals (including power supply) without reduction in the amplitude (Ihlenburg; [0004]-[0007]).
The combination of Dinev and Ihlenburg fails to explicitly disclose that the second voltage regulator comprises an energy storage component, configured to be fed by the constant current source. 
However, RAJ teaches the second voltage regulator comprising an energy storage component, configured to be fed by the constant current source (FIG. 5, capacitor 570).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev and Ihlenburg using RAJ’s teachings to include an energy storage component configured to be fed by the constant current source in order to provide improved driving of an organic light emitting diode (OLED) by providing a low ESR capacitor connected in parallel with the OLED across the output of the power supply and reducing the effective RC time constant of the combined load of the OLED in parallel with the low ESR capacitor (RAJ; [0010]-[0012]).

As to claim 2, Dinev as modified by Ihlenburg and RAJ further discloses wherein the first mixer/splitter interface unit comprises: 
a first power over coaxial (PoC) filter element in electrical communication with the camera bidirectional signal port (FIG. 5 and [0046], Power extraction module 556; FIG. 2, CXP extractor module 203), said first PoC filter element being configured to split the data control signal from the direct current power and to provide the split data control signal to the imager integrated circuit (FIG. 2 and [0033], data to camera via BNC connector 209; see [0046]), wherein
the first voltage regulator element is in electrical communication with the first PoC filter element (FIG. 2, camera power module 107; FIG. 5, camera power module 558; see [0034], [0046]); and 
the second voltage regulator element is in electrical communication with the first PoC filter element (FIG. 2, LED light power module 104; FIG. 5, illumination power module 560; see [0029], [0046]).

As to claim 3, Dinev as modified by Ihlenburg and RAJ further discloses wherein characterized in that the first PoC filter element is further configured to mix the images data with the direct current power (see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500; see [0045], [0048]).

As to claim 5, Dinev as modified by Ihlenburg and RAJ further discloses wherein the illumination unit comprises a light source driver configured to control the illumination of the light source component (see [0034]). 

As to claim 6, Dinev as modified by Ihlenburg and RAJ further discloses wherein the light source component is an infrared light source component (see [0054]). 

As to claim 7, Dinev as modified by Ihlenburg and RAJ further discloses wherein the light source driver is configured to provide a pulsed power signal to the light source component such that the light source component provides a pulsed illumination (see [0034]).

As to claim 10, Dinev discloses a system (FIGS. 2 and 5), the system comprising: 
a vision system (FIGS. 2 and 5) that comprises: 
a camera (FIG. 5, camera apparatus 512; see [0034] and FIG. 2) comprising: 
an imager integrated circuit configured to capture images from an inside or outside environment (FIG. 5, camera apparatus 512; see [0034] and FIG. 2); 
an illumination unit comprising at least one light source component, the illumination unit being configured to illuminate the inside or outside environment (FIG. 5, illumination module; see [0034]; FIG. 2, LED Light illumination module 105); 
a first mixer/splitter interface unit in electrical communication with the imager integrated circuit and the illumination unit (FIG. 2, CXP (CoaXPress) extractor module 203; see [0034]; FIG. 5, power extraction module); and
a camera bidirectional signal port in electrical communication with the first mixer/splitter interface unit (FIG. 2, connectors 201; FIG. 5, first connector 550), said camera bidirectional signal port being configured to provide a direct current power and a data control (FIG. 2 and [0033]-[0034], data and power from computer; see [0045]),
said first mixer/splitter interface unit being configured to split the data control signal and the direct current power to provide the data control signal to the imager integrated circuit and the direct current power to the imager integrated circuit and the illumination unit (FIG. 2 and [0033], CXP extractor module 203 split the data and power from computer into LED light power module 204, camera power module 107 and connection 211 to output connector 209 providing data to camera),
said first mixer/splitter interface unit being further configured to provide image data from the imager integrated circuit mixed with the direct current power to the camera bidirectional signal port (see FIG. 2 and [0033]; see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500; and [0045], A second connector 554 communicates the data stream component with the external camera apparatus 512 for modulating the data stream component with a digital representation of a received image upon receiving operating power from a second power component; FIG. 5), and
said first mixer/splitter interface unit comprising:
a first voltage regulator element to produce, from the direct current power, a first input voltage to the imager integrated circuit (FIG. 2, power to camera from camera power module 107 via camera power out 108, and data to camera from BNC OUT 209; FIG. 5, camera power module 558; see [0034], [0046]); and
a second voltage regulator element to produce, from the direct current power, a second input voltage to the illumination unit (FIG. 2, LED light power module 104; see [0033]-[0034]; FIG. 5, illumination power module 560; see [0029], [0046]), the second voltage regulator comprising a constant current source that enables the second input voltage to be produced for the illumination unit (see [0033]);
an ECU (FIG. 5, system controller 500) comprising: 
an electronic control unit (ECU) bidirectional signal port (FIG. 5, first controller connector 502; see [0041]); 
a second mixer/splitter interface unit in electrical communication with the ECU bidirectional signal port and an external power supply (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0033] and FIG. 2, the interface between the computer and the camera is CXP and [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector [i.e. CXP module interface of the computer]; see [0026], auxiliary power source); and 
a microcontroller configured to provide the data control signal to the second mixer/splitter interface unit (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector); and 
a single coaxial cable connected at one end to the ECU bidirectional signal port and connected at a second end to the camera bidirectional signal port (FIG. 5, cable 510; see [0034], [0042]); 
the second mixer/splitter interface unit being configured to: 
provide the data control signal mixed with the direct current power to the ECU bidirectional signal port for transmission via the single coaxial cable (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector); and
receive the image data mixed with the current power via the coaxial cable from the ECU bidirectional signal port (see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500).
Dinev fails to explicitly disclose that the camera is used in a motor vehicle; that the second voltage regulator comprising an energy storage component, configured to be fed by the constant current source; and that the second mixer/splitter interface unit is configured to: split the image data and the direct current power; and provide the image data to the microcontroller. 
However, Ihlenburg teaches using a camera with Power-Over-Coax in a motor vehicle (see [0012] and [0041]); and
splitting the image data and the direct current power and providing the image data to the microcontroller (see FIG. 2 and [0036], [0041]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Dinev using Ihlenburg’s teachings to provide a camera having an imager integrated circuit configured to capture images from an inside or outside environment of a motor vehicle and configure the second mixer/splitter interface unit to split the images data the image data and the direct current power and provide the image data to the microcontroller in order to provide a vision system or imaging system for a vehicle that utilizes one or more cameras to capture images exterior of the vehicle to detect an object at or near the vehicle and in the path of travel of the vehicle, such as when the vehicle is backing up, and provides the communication/data signals, including camera data or image data (main channel), communication data (back channel) and the power supply, over a single or common coaxial cable, to provide enhanced signals over the single or common coaxial cable, may be implemented between the camera and control or ECU or the like using a system that modulates the signals (including power supply) without reduction in the amplitude (Ihlenburg; [0004]-[0007]).
Dinev as modified by Ihlenburg fails to explicitly disclose that the second voltage regulator comprising an energy storage component, configured to be fed by the constant current source. 
However, RAJ teaches that the second voltage regulator comprising an energy storage component, configured to be fed by the constant current source (FIG. 5, capacitor 570).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev and Ihlenburg using RAJ’s teachings to include an energy storage component configured to be fed by the constant current source in order to provide improved driving of an organic light emitting diode (OLED) by providing a low ESR capacitor connected in parallel with the OLED across the output of the power supply and reducing the effective RC time constant of the combined load of the OLED in parallel with the low ESR capacitor (RAJ; [0010]-[0012]).

As to claim 11, Dinev as modified by Ihlenburg and RAJ further discloses wherein the first mixer/splitter interface unit comprises: 
a first power over coaxial (PoC) filter element in electrical communication with the camera bidirectional signal port (FIG. 5 and [0046], Power extraction module 556; FIG. 2, CXP extractor module 203), said first PoC filter element being configured to split the data control signal from the external power supply signal and to provide the split data control signal to the imager integrated circuit (FIG. 2 and [0033], data to camera via BNC connector 209; see [0046]), wherein 
the first voltage regulator element in electrical communication with the first PoC filter element (FIG. 2, camera power module 107; FIG. 5, camera power module 558; see [0034], [0046]); and 
the second voltage regulator element in electrical communication with the first PoC filter element (FIG. 2, LED light power module 104; FIG. 5, illumination power module 560; see [0029], [0046]).

As to claim 12, Dinev as modified by Ihlenburg and RAJ further discloses wherein the first PoC filter element is further configured to mix the images data with the external power supply signal (see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500; see [0045], [0048]).

As to claim 14, Dinev as modified by Ihlenburg and RAJ further discloses wherein the illumination unit comprises a light source driver configured to control the illumination of the light source component (see [0034]).  

As to claim 15, Dinev as modified by Ihlenburg and RAJ further discloses wherein the light source component is an infrared light source component (see [0054]).

As to claim 16, Dinev as modified by Ihlenburg and RAJ further discloses wherein the light source driver is configured to provide a pulsed power signal to the light source component such that the light source component provides a pulsed illumination (see [0034]).

As to claim 19, the combination of Dinev and Ihlenburg and RAJ further discloses wherein the system comprises the motor vehicle (Ihlenburg; FIG. 14; see [0041]).

As to claim 20, Dinev as modified by Ihlenburg and RAJ further discloses wherein the vision system comprises the external power supply (see [0025]-[0026], [0037]-[0038]).

As to claim 21, Dinev as modified by Ihlenburg and RAJ further discloses wherein the camera is electrically coupled with the ECU via a coaxial cable (FIG. 5, cable 510; see [0034], [0042]).

As to claim 22, Dinev as modified by Ihlenburg and RAJ further discloses wherein the ECU comprises: 
an ECU bidirectional signal port (FIG. 5, first controller connector 502; see [0041]);  
a second mixer/splitter interface unit in electrical communication with the ECU bidirectional signal port and an external power supply (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0033] and FIG. 2, the interface between the computer and the camera is CXP and [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector [i.e. CXP module interface of the computer]; see [0026], auxiliary power source); and 
a microcontroller configured to provide the data control signal to the second mixer/splitter interface unit (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector), 
the second mixer/splitter interface unit being configured to: 
provide the data control signal from the external power supply mixed with the signal to the ECU bidirectional signal port such that the coaxial cable is configured to electrically carry the signal from the external power supply mixed with the data control signal (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector);  
receive the images data mixed with the signal from the external power supply carried by the coaxial cable (see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500); and wherein 
the coaxial cable is connected at one extremity end to the ECU bidirectional signal port and is connected at a second extremity end to the camera bidirectional signal port (FIG. 5, cable 510; see [0034], [0042]).
Dinev as modified by Ihlenburg and RAJ fails to explicitly disclose that the second mixer/splitter interface unit is configured to split the images data from the external power supply in order to provide the images data to the microcontroller. 
However, Ihlenburg teaches splitting the images data from the external power supply in order to provide the images data to the microcontroller (see FIG. 2 and [0036], [0041]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Dinev using Ihlenburg’s teachings to configure the second mixer/splitter interface unit to split the images data from the external power supply in order to provide the images data to the microcontroller in order to provide a vision system or imaging system for a vehicle that utilizes one or more cameras to capture images exterior of the vehicle to detect an object at or near the vehicle and in the path of travel of the vehicle, such as when the vehicle is backing up, and provides the communication/data signals, including camera data or image data (main channel), communication data (back channel) and the power supply, over a single or common coaxial cable, to provide enhanced signals over the single or common coaxial cable, may be implemented between the camera and control or ECU or the like using a system that modulates the signals (including power supply) without reduction in the amplitude (Ihlenburg; [0004]-[0007]).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinev (US 20160072991) in view of Ihlenburg et al (US 20140218535) further in view of RAJ et al (US 20130043803) and further in view of Kennedy (US 20020134835).

As to claim 8, the combination of Dinev, Ihlenburg and RAJ fails to explicitly disclose wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit. 
However, Kennedy teaches wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit (see [0017]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev, Ihlenburg and RAJ using Kennedy’s teachings to include wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit in order to send a trigger pulse to the light source over to activate the light source to generate a light pulse simultaneously with the opening of the shutter, when the shutter is activated (Kennedy; [0017]).

As to claim 17, the combination of Dinev, Ihlenburg and RAJ fails to explicitly disclose wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit. 
However, Kennedy teaches wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit (see [0017]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev, Ihlenburg and RAJ using Kennedy’s teachings to include wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit in order to send a trigger pulse to the light source over to activate the light source to generate a light pulse simultaneously with the opening of the shutter, when the shutter is activated (Kennedy; [0017]).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinev (US 20160072991) in view of Ihlenburg et al (US 20140218535) further in view of RAJ et al (US 20130043803) and further in view of Schmid (US 20160198151).

As to claim 9, the combination of Dinev, Ihlenburg and RAJ fails to explicitly disclose wherein the illumination unit comprises a light source failure detection component configured to detect a failure of the light source component, said light source failure detection component being configured to provide light source component diagnostic data to the first mixer/splitter interface unit, said first mixer/splitter interface unit being configured to provide the light source component diagnostic data mixed with the direct current power to the camera bidirectional signal port. 
However, Schmid teaches wherein the illumination unit comprises a light source failure detection component configured to detect a failure of the light source component, said light source failure detection component being configured to provide light source component diagnostic data to the first mixer/splitter interface unit, said first mixer/splitter interface unit being configured to provide the light source component diagnostic data mixed with the direct current power to the camera bidirectional signal port (see [0035]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev, Ihlenburg and RAJ using Schmid’s teachings to include wherein the illumination unit comprises a light source failure detection component configured to detect a failure of the light source component, said light source failure detection component being configured to provide light source component diagnostic data to the first mixer/splitter interface unit, said first mixer/splitter interface unit being configured to provide the light source component diagnostic data mixed with the direct current power to the camera bidirectional signal port in order to enable highly reliable monitoring of the proper functioning of an entire transmission path, particularly a camera as used particularly in automotive applications, such as in rear view cameras or digital playback systems, and a display unit, in order to thus contribute to driving safety (Shmid; [0003]).

As to claim 18, the combination of Dinev, Ihlenburg and RAJ fails to explicitly disclose wherein the illumination unit comprises a light source failure detection component configured to detect a failure of the light source component, said light source failure detection component being configured to provide light source component diagnostic data to the first mixer/splitter interface unit, said first mixer/splitter interface unit being configured to provide the light source component diagnostic data mixed with the external power supply signal to the camera bidirectional signal port. 
However, Schmid teaches wherein the illumination unit comprises a light source failure detection component configured to detect a failure of the light source component, said light source failure detection component being configured to provide light source component diagnostic data to the first mixer/splitter interface unit, said first mixer/splitter interface unit being configured to provide the light source component diagnostic data mixed with the external power supply signal to the camera bidirectional signal port (see [0035]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev, Ihlenburg and RAJ using Schmid’s teachings to include wherein the illumination unit comprises a light source failure detection component configured to detect a failure of the light source component, said light source failure detection component being configured to provide light source component diagnostic data to the first mixer/splitter interface unit, said first mixer/splitter interface unit being configured to provide the light source component diagnostic data mixed with the external power supply signal to the camera bidirectional signal port in order to enable highly reliable monitoring of the proper functioning of an entire transmission path, particularly a camera as used particularly in automotive applications, such as in rear view cameras or digital playback systems, and a display unit, in order to thus contribute to driving safety (Shmid; [0003]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482